This is an appeal from a final decree granting a divorce and awarding alimony, etc., to the wife, the appellant in this controversy. We have studied the record in light of the contentions of counsel for the respective parties but have failed to find error in the record. The disputes and conflicts in the testimony as settled by the final decree have not been shown to be clearly erroneous. It is our conclusion that the cause should be affirmed on authority of Stewart v. Stewart, ___ Fla. ___, 29 So.2d 247.
The appellant through counsel has filed a petition for the allowance of counsel fees for services rendered incident to this appeal, and, after consideration thereof, the same is granted and the amount thereof fixed at the sum of $350.00.
Affirmed.
TERRELL, CHAPMAN, ADAMS, SEBRING and BARNS, JJ., concur.
THOMAS, C. J., dissents.